TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED DECEMBER 1, 2017



                                     NO. 03-16-00198-CR


                            Kimberly Charlene Martin, Appellant

                                                v.

                                 The State of Texas, Appellee



           APPEAL FROM THE 207TH DISTRICT COURT OF COMAL COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND GOODWIN
                  AFFIRMED—OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgments of conviction rendered by the district court. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the district court’s judgments of conviction. Therefore, the Court affirms the district court’s

judgments of conviction. Because appellant is indigent and unable to pay costs, no adjudication

of costs is made.